Citation Nr: 1610507	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-48 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for traumatic brain injury (TBI), to include memory loss. 
 
2. Whether new and material evidence has been received to reopen a service connection claim for ulnar nerve palsy. 
 
3. Whether new and material evidence has been received to reopen a service connection claim for radial/median nerve palsy. 
 
4. Whether new and material evidence has been received to reopen a service connection claim for residuals of right hip fracture. 
 
5. Whether new and material evidence has been received to reopen a service connection claim for residuals of right ankle fracture. 
 
6. Whether new and material evidence has been received to reopen a service connection claim for residuals of right femur fracture. 
 
7. Whether new and material evidence has been received to reopen a service connection claim for residuals of right arm fracture, to include artery collapse. 


REPRESENTATION

Appellant represented by:	Christopher L. Loiacono, Accredited Agent


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to June 1987. 

This matter originally came before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In May 2010, the Veteran testified before the undersigned Veterans Law Judge via videoconference. 

In April 2011, the Board remanded the issues on appeal to the agency of original jurisdiction (AOJ) for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded because there was not substantial compliance with the Board's April 2011 remand instructions.  

Specifically, the Board directed the RO to (1) adjudicate the Veteran's CUE motion in a March 1988 administrative decision; and (2) if the noted CUE motion was not granted, issue the Veteran a VCAA-compliant notice that informs him of the evidence and information necessary to reopen the issue as to whether the injuries he sustained in the July 1986 accident were incurred in the line of duty, and then adjudicate that claim. 

Upon remand, the RO complied with the first directive by issuing an administrative decision in February 2014 adjudicating the Veteran's CUE motion concerning the March 1988 administrative decision.  The Veteran filed a timely notice of disagreement (NOD) in October 2014, after which the RO issued a statement of the case (SOC) in June 2015.  No substantive appeal (VA Form 9) was then received.  Thus, that issue appears to be final, and there was substantial compliance with the Board's first remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.103(f), 3.156(b)-(c), 20.200, 20.201, 20.300, 20.302, 20.1103.

However, with regard to the second remand directive, the RO only partially complied.  Specifically, the RO sent a VCAA notice letter in January 2015, as directed by the Board.  The RO did not then adjudicate the issue as to whether the injuries he sustained in the July 1986 accident were incurred in the line of duty.  At present, there is no decision complying with the Board's remand directive.  Accordingly, the Board must remand this matter for compliance.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05.


Final appellate disposition of the issues currently before the Board remains intertwined with the request to reopen the issue as to whether the injuries he sustained during the July 1986 motor vehicle accident were incurred in the line of duty.  Therefore, the Board must defer consideration of the Veteran's claims until the RO adjudicates, in the first instance, his petition to reopen the issue as to whether the injuries he sustained during the July 1986 motor vehicle accident were incurred in the line of duty.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333   (2006) (en banc); Huston v. Principi, 18 Vet. App. 395, 402 -03 (2004). 

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the petition to reopen the issue regarding whether the injuries the Veteran sustained during a July 1986 motor vehicle accident were incurred in the line of duty.  

2.  Undertake all action needed to resolve the issue involving the petition to reopen the issue regarding whether the injuries he sustained during the July 1986 motor vehicle accident were incurred in the line of duty, including resolution of any appeal taken therefrom.  

3.  Next, readjudicate the service connection claim for TBI, and applications to reopen service connection claims for ulnar nerve palsy, radial/median nerve palsy, residuals of right hip fracture, right ankle fracture, right femur fracture, and right arm fracture to include artery collapse.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




